I am not able to concur. In my judgment, the order denying the new trial should be affirmed, upon the opinion delivered in Department. I do not think that the old deed from Antonio to Nicolas can be considered at all; the appellant is estopped from setting up any claim under it. The representation that Antonio owned the property at the date of the mortgage — upon which representation respondent loaned its money and took his mortgage as security — forever estopped Nicolas and his privy, the appellant, from asserting that Antonio had prior to that time conveyed the property to Nicolas. The recording of the prior deed to Nicolas, many years after its execution, gave it no life as against the estoppel; and I see no ground for holding that it was, by its recordation, legally transmuted into a new deed. It was not in fact a new deed; it always was, and is now, the identical deed which appellant is estopped from asserting. Whether or not Nicolas or appellant could have procured another deed from Antonio after the mortgage does not appear; the fact is, that he did not make such a deed, and appellant is compelled to rely on the old one, in the face of the said representation made at the time of the mortgage.
The foregoing view makes it unnecessary to consider the question whether the recordation of a subsequent deed by a mortgagor to a third person, who is a bona fide purchaser, gives constructive notice to a prior mortgagee from the date of such recordation. In Wood v. Goodfellow, 43 Cal. 185, — the case mainly relied on by appellant, — there was actual notice, and I have seen no cases where it was held — the question being raised — that the recording of a subsequent deed or mortgage was constructive notice to a prior mortgagee. The general rule is, of course, that the recording is notice only "to subsequent purchasers and mortgagees." (Civ. Code, sec. 1213) But in the case at bar there is no question as to the rights of a bona fide
subsequent grantee or mortgagee for a valuable consideration and free from fraudulent representations. Here, Nicolas represented, and is estopped *Page 448 
from denying, that Antonio owned the property at the date of the mortgage, and that Nicolas did not own it; and it seems to me unwarrantable to hold that, as against Nicolas himself, the respondent was bound to keep constant watch of the public records to see if the representations of Nicolas, upon which he had the right to rely, were true. And if he had examined the records, he would have merely found a deed which Nicolas had at the very time he represented that he had no such deed. Would that discovery have changed the legal phase of the case in any way whatever?